Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance.  
US 2017/0371546 A1 discloses that during recovery, the system finds a compliant datastore to automatically replace a failed datastore and notifies an administrator if a compliant datastore does not exist.  
US 2006/0218344 A1 and US 2007/0101187 A1 disclose a storage system that has a user disk and a system disk.
US 2019/0324875 A1 is commonly owned and discloses rebuilding a user disk and a system disk.  US 9,792,056 B1 discloses a data storage system comprising two drive types: system drives and user drives.  Error diagnostics and error information are based on the type of drive.
US 2008/0172571 A1 disclose searching for a spare disk in the set of disks available for replacing the target disk; and 10in accordance with a determination whether the set of disks include a spare disk available for replacing the target disk, generating an indication of whether or not to provide a warning of replacing the target disk.  in accordance with a determination whether the set of disks include a spare disk available for replacing the target disk, generating an indication of whether or not to provide a warning of replacing the target disk.  However, US 2008/0172571 A1 does not disclose in accordance with a determination that a target disk in a set of disks is to be replaced, determining whether the target disk 
 US 2009/0177918 A1 discloses determining if a hot spare is available to reconstruct data from the failed disk (searching for a spare disk in the set of disks available for replacing the target disk).  And if a spare disk is not available, a user is notified that a spare disk or replacement disk is needed before the RAID array can be reconstructed (in accordance with a determination whether the set of disks include a spare disk available for replacing the target disk, generating an indication of whether or not to provide a warning of replacing the target disk).
With respect to claims 1, 8, and 15, the prior art does not teach or reasonably suggest in accordance with a determination that a target disk in a set of disks is to be replaced, determining whether the target disk is a user disk for storing user data; and in response to the target disk being the user disk, searching for a spare disk in the set of disks available for replacing the target disk; and after determining whether the set of disks include a spare disk available for replacing the target disk, generating an indication of whether or not to provide a warning of replacing the target disk. 10in accordance with a determination whether the set of disks include a spare disk available for replacing the target disk, generating an indication of whether or not to provide a warning of replacing the target disk.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113